DETAILED ACTION

This Office action is in response to papers submitted on 21 December 2021.

Claims 1-3, 5-6, and 9-16 are pending and presented for examination.  Claims 4, 7, and 8 have been cancelled and claims 10-16 have been added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
5.	The rejection of claims 1-9 under 35 USC §102(a)(1) as being anticipated by Brugger in US Patent Application Publication No. US 2015/0375318 A1 is withdrawn in light of the amendments made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0375318 A1 to Brugger in view of US Patent Application Publication No. US 2013/0206730 A1 to Furukawa.
 	The reference of prior art to Brugger teaches of a device for cutting workpieces.  In doing so, the published prior art teaches and/or fairly suggests the elements of the instant invention as claimed as stated herewith.
Regarding independent claim 1, a system for machining workpieces is recited as comprising:
•	a machining device for performing machining the workpiece, wherein the machining device comprises a remote data transfer interface – (taught by Brugger in paragraph [0010] as “the control unit comprises a first control unit and a second control unit, whereby the first control unit is arranged in the saw head, while the second control unit is arranged in the remote control unit. The operator can set the desired device and operating parameters using the operating means 
•	a terminal comprising a remote data transfer interface configured to communicate with the remote data transfer interface of the machining device via a remote data connection – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display means and that is connected to the control unit via a communication connection”), wherein;
•	the terminal is configured to receive operating commands of a user and to transmit the operating commands to the machining device via the remote data transfer interface of the terminal – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display means and that is connected to the control unit via a communication connection”);
     the machining device comprises a component with time-delayed response
characteristics – (although Brugger teaches of the machining device having sensors as aforementioned, the reference of prior art does not specifically address the use of a component with time-delayed responses.  For this reason, the prior art of Furukawa is introduced.  In paragraph [0043] teaches of a machine having functions for controlling the machining liquid temperature in a delay pattern is determined);
    the terminal is configured to transmit an activation command to the
machine having a function for controlling the machining liquid temperature by determining by calculation or from a table the time required to control the machining liquid temperature after the wire electric discharge machine is inactivated, automatically enabling a timer function at an optimum time before an operation begins, starting preparation for reactivation, and activating a temperature regulator and a pump for circulating the machining liquid” is stated.  The discharge machine being commensurate with the machining device as claimed.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Brugger with a timer so as to signal the machining device and control the time interval of activating the machine with regard to start of an operation so as to ensure proper operation by preparing the machining device prior to the start time.
	In claim 2, the system is characterized so that the terminal is configured to receive and transmit operating commands relating to a control of a machine operation.  Brugger teaches this in paragraph [0011] where “the work results that have to be shown on the display means are transmitted to the remote control unit via the communication connection.”
As per claim 3 the terminal is configured to receive and transmit operating commands relating to an activation or setting-up of at least one component of the 
Regarding claim 5, the terminal is configured to receive and transmit machining instructions for performing machining the workpieces, wherein the machining instructions include machining data for each workpiece of the workpieces to be machined.  The invention of Brugger teaches that the saw head is controlled by the first control unit that receives and transmits data for operating the workpiece machining as detailed in paragraph [0024]. 
In claim 6 the terminal is configured to receive, and transmit to a user, data from the machining device via the remote data transfer interface of the terminal is claimed.  In paragraph [0027] Brugger teaches this as “[the] result is transmitted to the second control unit 31 via the communication connection 35 and shown on the display means 33 of the remote control unit 28”.
Claim 9 is directed using a system according to claim 1, the method comprising:
•	establishing the remote data connection between the terminal and the machining device for performing machining the workpieces – (taught in paragraph [0010] as “…the control unit comprises a first control unit and a second control unit, whereby the first control unit is arranged in the saw head, while the second control unit is arranged in the remote control unit …”, and
•	inputting an operating command of the operating commands into the terminal and transmitting the operating command to the machining device via the remote data connection – (taught by Brugger in paragraph [0009] as “a remote control unit is provided that comprises the operating means and the display 
In claim 10, the remote data connection comprises a communication server and a data storage is recited.  Brugger teaches the use of a communication service and storage element with the remote data controller in paragraph [0025] where the second control unit (i.e. remote control unit) transmits commands from the first control unit and in paragraph [0029] the presence of a memory unit is described.
As with claim 11 the remote data transfer interface of the terminal is not a WLAN interface or a Bluetooth interface.  In paragraph [0021] Brugger states the use of “wireless communication connection, for example, in the form of an infrared, Bluetooth, WLAN or Wi-Fi connection” (emphasis added).  So the lack of WLAN and Bluetooth is considered and addressed by Brugger.
Regarding claim 12 the remote data transfer interface of the terminal comprises a wirelessly operating mobile communication interface.  Paragraph [0021] of the Brugger prior art teaches “[the] remote control unit 28 comprises a device housing 29, a second control unit 31 accommodated in the device housing 29 as well as an operating means 32 and a display means 33 that are arranged on the top 34 of the device housing 29. The second control unit 31 is connected to the first control unit 27 via a communication connection 35. The communication connection 35 is configured as a hard-wired connection or else as a wireless communication connection”.
Claim 13 states that the terminal is configured to receive an error message from the machining device.  Paragraph [0013] of Furukawa teaches the transmission of an error signal.

As per claim 15 the terminal is configured to transmit the activation command to the machining device to switch on the adhesive activation device to preheat the adhesive activation device prior to the desired point in time is recited.  This feature is taught by Furukawa in paragraph [0043] explains “machine having a function for controlling the machining liquid temperature by determining by calculation or from a table the time required to control the machining liquid temperature after the wire electric discharge machine is inactivated, automatically enabling a timer function at an optimum time before an operation begins, starting preparation for reactivation, and activating a temperature regulator and a pump for circulating the machining liquid” is stated.  
Regarding claim 16 the remote data connection comprises a cloud is claimed. The use of cloud computing is well known to be used with the Internet for delivery of computing services.  Also see Brugger paragraph [0021] where data communication is explained.  
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Response to Arguments
Applicant’s arguments, filed December 21, 2021, with respect to the rejection(s) of claim(s) 1-9 under USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Applicant argues that the reference of prior art to Brugger does not teach or fairly suggests the newly added limitations as per the amendments made.  For this purpose the prior art of Furukawa has been introduced.  Together, Brugger and Furukawa in combination teach and/or fairly suggests the limitations of the pending claims as addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. US 7,377,302 B1 		Shihata
	Teaches of a timer circuit used with power tools for machining operations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/
Examiner, Art Unit 2119  
January 25, 2022                                                                                                                                                                                         

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119